     Case 5:13-cv-28160 Document 132 Filed 12/03/19 Page 1 of 2 PageID #: 1085



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                               Defendant.


                                              ORDER

        The Court has reviewed the United States’ Status Report (Document 131), verifying that

the Defendant has fully paid the civil contempt penalty assessed by this Court, in accordance with

the installment plan approved by the Court on June 7, 2019 (Document 128). The United States

requests that this civil action be dismissed with prejudice, with each party paying its own attorney’s

fees and costs.

        Upon careful consideration, finding that the Defendant has satisfied the civil contempt

penalty, the Court ORDERS that this matter be DISMISSED WITH PREJUDICE, each party

to pay its own attorney’s fees and costs.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                               ENTER:         December 3, 2019
Case 5:13-cv-28160 Document 132 Filed 12/03/19 Page 2 of 2 PageID #: 1086
